DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7, 13 and 17-19 are objected to because of the following informalities:  
Claim 1, line 3, “the rails segments” should be - - the rail segments - -.
Claim 1, line 10, “the cap portions” should be - - the cap portion - -.
Claim 5, line 1, “the length” should be - - a length - -.
Claim 7, line 1, “a number of posts” should be - - a number of the posts - -.
Claim 7, line 2, “a number of rail segments” should be - - a number of the rail segments - -.
Claim 13, line 2, “or second” should be - - or the second - -.
Claim 17, line 2, “the base portions” should be - - the base portion - -.
Claim 18, line 1, “the length” should be - - a length - -.
Claim 19, line 1, “the number of posts” should be - - a number of the posts - -.
Claim 19, line 2, “the number of rail segments” should be - - a number of the rail segments - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasaki (US Patent No. 6,568,047).
claim 1, Murasaki discloses a fastening system comprising: 
first and second fastening members, each having a backing having a length, a width, and a thickness and rows of rail segments protruding from the backing, wherein each of the rails segments has a base portion attached to the backing and a cap portion distal from the backing, wherein the cap portion has a cap width that is greater than a width of the base portion, wherein the cap portion overhangs the base portion on opposing sides (see annotated Fig. 3 and 4); and 
rows of posts protruding from the backing of at least the first fastening member, wherein the rows of rail segments and rows of posts alternate, wherein each of the posts has a height that is no greater than a height of the rail segments, and wherein when the first and second fastening members undergo fastening, the posts bend away from the rail segments while the cap portions of the rail segments of the first and second fastening members pass by each other and then return to their original positions after the first and second fastening members are fastened (see annotated Fig. 3 and 4).  
Regarding claim 2, Murasaki discloses, wherein when the first and second fastening members are fastened, they can slide relative to each other in a direction parallel to the length of the backing (see annotated Fig. 3 and 4).  
Regarding claim 3, Murasaki discloses, wherein the backing of at least one of the first fastening member or second fastening member is formed without through-holes (see annotated Fig. 3 and 4).  
Regarding claim 4, Murasaki further discloses, comprising rows of posts protruding from the backing of the second fastening member, wherein the rows of rail segments and rows of posts on the backing of the second fastening member alternate, wherein each of the posts has a height that is no greater than a height of the rail segments (see annotated Fig. 3 and 4).  
Regarding claim 7, Murasaki discloses, wherein a number of posts in one of the rows of posts is more than a number of rail segments in one of the rows of rail segments (see annotated Fig. 3 and 4).  
Regarding claim 10, Murasaki discloses, wherein the post has a base attached to the backing and a distal tip, wherein the distal tip has a cross-sectional area that is less than or equal to a cross-sectional area of the base (see annotated Fig. 3 and 4).  
claim 11, Murasaki discloses, wherein the cap portion overhangs the base portion on all sides (see annotated Fig. 3 and 4).  
Regarding claim 12, Murasaki discloses, wherein the first fastening member has at least three of the rows of rail segments alternating with at least three of the rows of posts (see Fig. 1).  
Regarding claim 19, Murasaki discloses, wherein the number of posts in one of the rows of posts is at least twice the number of rail segments in one of the rows of rail segments (see annotated Fig. 3 and 4).  


    PNG
    media_image1.png
    624
    678
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murasaki (US Patent No. 6,568,047).
Regarding claim 5, Murasaki discloses the claimed invention except for a ratio of the length of the base portion to the width of the base portion is at least 1.5:1.  It would have been an obvious matter of design choice to have a ratio of the length of the base portion to the width of the base portion is at least 1.5:1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 6, Murasaki discloses the claimed invention except for the thickness of the backing combined with the height of the rail segments is up to 3300 micrometers.  It would have been an obvious matter of design choice to have the thickness of the backing combined with the height of the rail segments is up to 3300 micrometers, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 8, Murasaki discloses the claimed invention except for each of the posts has at least one of a height-to-width aspect ratio that is at least 1.5:1 or a height-to-length aspect ratio that is at least 1.5:1.  It would have been an obvious matter of design In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 9, Murasaki discloses the claimed invention except for the height of the posts is up to 95 percent of the height of the rail segments.  It would have been an obvious matter of design choice to have the height of the posts is up to 95 percent of the height of the rail segments, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 16, Murasaki discloses the claimed invention except for the cap portion overhangs the base portion at amount of at least 25 micrometers on the opposing sides.  It would have been an obvious matter of design choice to have the cap portion overhangs the base portion at amount of at least 25 micrometers on the opposing sides, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 17, Murasaki discloses the claimed invention except for a shortest distance between one of the posts and one of the base portions of the rail segments in adjacent rows is within 20 percent of the cap width.  It would have been an obvious matter of design choice to have a shortest distance between one of the posts and one of the base portions of the rail segments in adjacent rows is within 20 percent of the cap width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 18, Murasaki discloses the claimed invention except for a ratio of the length of the base portion to the width of the base portion is at least 5:1.  It would have In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 20, Murasaki discloses the claimed invention except for the thickness of the backing combined with the height of the rail segments is up to 800 micrometers.  It would have been an obvious matter of design choice to have the thickness of the backing combined with the height of the rail segments is up to 800 micrometers, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murasaki (US Patent No. 6,568,047), in view of Chesley et al.  (US Patent No. 5,785,784).
Regarding claim 13, Murasaki discloses the claimed invention except a tie layer on a major surface of the backing of at least one of the first fastening member or second fastening member, opposite the rows of rail segments.  However Chesley et al. teaches
a tie layer (laminating adhesive) on a major surface of the backing of at least one of the first fastening member or second fastening member, opposite the rows of rail segments (see Col. 27, lines 19-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a laminating adhesive on a fastening system in order to secure to a support member.
Regarding claim 14, Murasaki discloses the claimed invention except the tie layer comprises a polyolefin elastomer.  However Chesley et al. teaches the tie layer (laminating adhesive) comprises a polyolefin elastomer (see Col. 27, lines 19-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tie layer made polyolefin as an alternative type of laminating adhesive.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murasaki (US Patent No. 6,568,047), in view of Dais et al. (US Patent No. 7,886,412).
Regarding claim 15, Murasaki discloses the claimed invention except attached to a portion of a package.  However Dais et al. teaches attached to a portion of a package (10) (see Figs 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fastening system attached to a package or bag in order to secure the product.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677